DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 13 and 14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Mrowka (US Patent Application Publication 20120295478 A1) teaches: “a board mating connector (figure 3), comprising: a first body part 2 having a first hollow portion (along 17) formed therein; a signal contact part 5 inserted into the first hollow portion (along 17); a dielectric part 12.1 positioned between the first body part 2 and the signal contact part 5; a second body part 4 which has a second hollow portion (along 27) formed therein, is positioned between the dielectric part 12.1 and the first body part 2, and is formed of a metal plate (along 2); and a ground contact part 15 which extends upward from an upper side of the second body part 4 and is separated into a plurality of portions (along 19) by a plurality of slits (along 19) to have elasticity (along a in figure 2)".
However, Mrowka fails to provide, teach or suggest: a plurality of fixing portions which extend inward from a lower side of the second body part and along a circumferential surface of the lower side of the second body part, wherein each of the 
Claims 2-11 and 13 are dependent on claim 1 and are therefore allowable for the same reasons.
As per claim 14, Mrowka (US Patent Application Publication 20120295478 A1) teaches: “a board mating connector (figure 3), comprising: a first body part 2 having a first hollow portion (along 17) formed therein; a signal contact part 5 inserted into the first hollow portion (along 17); a dielectric part 12.1 positioned between the first body part 2 and the signal contact part 5; a second body part 4 which has a second hollow portion (along 27) formed therein, is positioned between the dielectric part 12.1 and the first body part 2, and is formed of a metal plate (along 2); and a ground contact part 15 which extends upward from an upper side of the second body part 4 and is separated into a plurality of portions (along 19) by a plurality of slits (along 19) to have elasticity (along a in figure 2)".
However, Mrowka fails to provide, teach or suggest: wherein the dielectric part includes a groove recessed along a circumferential surface of the dielectric part, and the second body part includes a plurality of latch portions which protrude from a portion of the second body part and along a circumferential surface of the second body part so as to be inserted into the groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.